Citation Nr: 1313083	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-14 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to traumatic brain injury (TBI).

2.   Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to TBI.

3. Entitlement to an increased rating for TBI, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION


The Veteran served on active duty from August 1971 to June 1972.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Manchester, New Hampshire.  

In May 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In December 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  The transcript is located in the Veteran's Virtual VA file only.

The Board observes that the Veteran was denied service connection for posttraumatic stress disorder (PTSD) in an unappealed February 2004 rating decision as there was no evidence of a current disability or diagnosis of PTSD.  The current claim is premised on a diagnosis of any psychiatric disorder, to include PTSD.  As discussed below, the Veteran's current diagnoses include a pain disorder associated with psychological factors, PTSD, and an adjustment disorder.  A claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The Board also notes that additional evidence has been added to the file, including the Virtual VA file, since the issuance of the March 2010, February 2012, and July 2012 statements of the case.  While waivers of RO review were received in January 2013, these waivers were limited to the submission of a private medical record and particular VA treatment records.  However, because this appeal is being remanded for other action, on remand, the RO will have the opportunity to review the evidence received since the statements of the case and issue a Supplemental Statement of the Case. See 38 C.F.R. § 19.31 (2012).

The Board has considered documentation included in the Virtual VA system in reaching the determinations below. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before the claims on appeal can be properly adjudicated.

Initially, the Board notes that the Veteran has alleged his psychiatric disorder and sleep apnea are both secondary to his service-connected TBI.  See, e.g., Hearing Transcript, pp. 4-5, 15.  The Veteran has not been provided notice of what is required to establish secondary service connection for this claim.  This notice should be afforded.  

Additionally, the Veteran has indicated that his psychiatric disability is related to being attacked in service by a group of men in Philadelphia, Pennsylvania.  VA regulations provide that if PTSD is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may constitute credible evidence of the stressor and such evidence includes, but is not limited to, a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(5).   

The regulation explicitly states that VA cannot deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.
  
In this case, while the VCAA letters do mention some specific forms of evidence the Veteran could submit to support his claim, the letters do not clearly advise the Veteran of the purpose of such evidence, i.e., that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor claimed.  The Board finds that pursuant to the requirements of §3.304(f), the Veteran must receive this specific notice.

In addition, it appears there may be outstanding VA treatment records pertinent to the claim.  In an April 2008 VA Form 21-4138, the Veteran stated he was receiving treatment at the Jamaica Plain and West Roxbury campuses of the VA Medical Center (VAMC) in Boston, Massachusetts.  Recent VA treatment records, including a record from November 2012 for example, refer to treatment at the Boston VAMC.  CAPRI record set #3, p. 3/23.  The record currently contains a small amount of records from the Boston VAMC dated from April 2003 to September 2005.  However, as the 2008 statement and CAPRI records indicate treatment since this time, the Board finds that additional records must be requested.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   

The Board also finds that VA medical opinions are necessary to adjudicate the claims on appeal.  In compensation claims, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  

With regard to the service connection claims, the Veteran has been diagnosed with obstructive sleep apnea, as well as various psychiatric disorders, including pain disorder associated with psychological factors, PTSD, and an adjustment disorder.  See VA treatment record April 2012 (CAPRI record set #3, p. 6/23);VA treatment records of April 2008, January 2009, and May 2009.

Service treatment records show that in March 1972, the Veteran complained of an inability to sleep.  Records from May 1972 reveal the Veteran underwent a psychiatric observation for symptoms including difficulty adjusting, anorexia, insomnia, and depression.  The Veteran was found to have an emotionally unstable personality.  Moreover, at the December 2012 hearing, the Veteran testified that he felt tired frequently when awakened by snoring problems in service, and that he also suffered from insomnia, nightmares, and anger problems in service.  Hearing Transcript, pp. 3, 6.  The Veteran is competent to describe in-service sleep problems and psychiatric disturbances.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005).  

A VA examination has not been afforded with regard to the sleep apnea claim.  A VA examination was provided in September 2008 for the psychiatric claim, but a nexus opinion on the issue of direct service connection was not rendered.  As for secondary service connection, the examiner found that the psychiatric disorders were not related to his TBI.  While the examiner stated that the Veteran's pain disorder may be related to back pain, no explanation was offered as to why the psychiatric disorders were unrelated to the TBI.  As such, VA medical opinions are required to fairly adjudicate these claims.

With regard to the TBI claim, the Board notes that during the pendency of the appeal, VA amended the criteria for rating residuals of traumatic brain injuries (TBIs), or more specifically, neurological and convulsive disorders, including under Diagnostic Code 8045.  73 Fed. Reg. 54,693, 54,708 (Sept. 23, 2008).  This amendment applies to applications received by VA on and after October 23, 2008.  The former criteria apply to applications received by VA before that date.  A Veteran whose residuals of TBI VA rated under Diagnostic Code 8045 prior to the amendment, however, is permitted to request review under the amended criteria regardless of whether his disability has worsened since the last review or whether VA receives additional evidence.

In this case, the Veteran's claim for an increased rating for TBI was received by VA in February 2008.  He has not requested review under the amended criteria.  As such, only the old rating criteria would normally apply.

However, in readjudicating the claim in a June 2010 rating decision, the RO applied the current version of the rating criteria.  In a July 2012 supplemental statement of the case, the RO provided the Veteran with the new rating criteria, and readjudicated the claim by applying both the new regulation, as well as the diagnostic code for headaches, as the disability was previously evaluated.  Given this, and in light of recent Court decisions, the Board finds it would be prejudicial to the Veteran to limit the scope of review to only the former version of the regulations.  See, e.g., Harmon v. Shinseki, ___ Vet. App. ___, No. 11-3652, 2013 WL 1283440 (Mar. 29, 2013).  

As noted, for claims received by VA prior to October 23, 2008, a Veteran is to be rated under the old criteria for any period prior to that date, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  See 38 C.F.R. § 4.124, Note (5);VBA Fast Letter 8-36 (October 24, 2008).  As such, in readjudicating this claim, the earliest possible date by which the Veteran may receive an increased rating under the new criteria is October 23, 2008.  From October 23, 2008 onward, both the old and new rating criteria may be applied, depending on which is more favorable to the Veteran.  Prior to October 23, 2008, only the old rating criteria may be applied.
Given the complexity of the matter, the Board finds the Veteran should be provided with a notice letter describing both the new and former criteria for rating traumatic brain injuries, pursuant to 38 C.F.R. § 4.124a, DC 8045 (2012 & 2008).  

In addition, at the December 2012 hearing, the Veteran testified that his TBI symptoms have worsened since his last VA examination.  Hearing Transcript, p. 14.  He testified his headaches, dizziness, nosebleeds, sleep disturbances, and psychiatric symptoms have increased in severity.  Id. at 15-16.  His representative requested that a new VA examination be afforded.  Id. at 16.  

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  As such, a VA examination is necessary to assess the current severity of symptoms, to include a determination of whether any psychiatric symptoms or sleep apnea are attributable to the TBI.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice under 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b) for the claims on appeal.

The notice should include an explanation as to what information or evidence is needed to substantiate a secondary service connection claim.

Pursuant to the provisions of 38 C.F.R. § 3.304(f)(5), the notice should also advise the Veteran that with regard to his psychiatric claim, evidence from sources other than service records, or evidence of behavior changes, may constitute credible supporting evidence of the stressor.  

The notice should also provide the Veteran with notice of both the old and new criteria contemplating residuals of TBI as described in 38 C.F.R. § 4.124a, DC 8045.

2. Obtain all outstanding pertinent VA treatment records from the Boston VAMC, to include the Jamaica Plain and West Roxbury campuses, dated subsequent to September 2005.

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If no records can be obtained, VA's efforts and any resolution determined must be documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2012) must be achieved.

3.  The Veteran should be afforded a VA psychiatric examination to address the nature and likely etiology of his psychiatric disorders.  The examiner is to be provided access to the claims folder and Virtual VA as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran suffers from any psychiatric disorder due to an injury or other event or incident of his period of active service.  
	
The examiner should additionally offer comments and an opinion addressing whether it is at least as likely as not that the Veteran suffers from any psychiatric disorder that was caused or aggravated (permanently made worse) by his service-connected traumatic brain injury.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

4.  The Veteran should be afforded a VA examination to address the nature and likely etiology of his sleep apnea.  The examiner is to be provided access to the claims folder and Virtual VA as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran suffers from sleep apnea due to an injury or other event or incident of his period of active service.  
	
The examiner should additionally offer comments and an opinion addressing whether it is at least as likely as not that the Veteran suffers from sleep apnea that was caused or aggravated (permanently made worse) by his service-connected traumatic brain injury.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

5.  Afford the Veteran a VA examination to determine the current severity of his TBI residuals.  The examiner is to be provided access to the claims folder and Virtual VA as needed.  

The examiner is requested to perform all necessary clinical testing in accordance with the Compensation and Pension Examination TBI Examination Guidelines. The examiner should comment as to the degree to which the service-connected residuals of a head injury, to include migraine headaches, is manifested by facets of cognitive impairment, including memory; attention; concentration; executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and, consciousness.  

In so doing, the examiner must specify which symptoms are attributable to the Veteran's TBI, assigning severity levels accordingly, and which symptoms are associated with another disability.  The examiner should opine on whether the Veteran's psychiatric symptoms and sleep apnea are residuals of his TBI.  Where it is not possible to distinguish which symptoms are attributable to the Veteran's TBI, the examiner must assume, for purposes of the examination, that any such symptom is related to the Veteran's service-connected TBI.

With regard to headaches (which have been previously been identified as residual to the Veteran's TBI), the examiner should render specific findings as to the frequency and severity of the Veteran's headaches, specifically indicating whether the Veteran suffers very frequent, completely prostrating attacks productive of severe economic inadaptability.

The examiner should provide diagnoses of any other disability that is determined to be related to TBI.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  The Veteran should be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2012).  

7.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.   
 
8.  After the completion of any action deemed appropriate in addition to that requested above, the appellant's claims should be readjudicated.  All applicable laws and regulations, and all evidence received since the March 2010, February 2012, and July 2012 statements of the case, to include in the electronic claims file, should be considered.  If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


